Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Luccufier et al.			:		
Patent No. 10,767,063				:	REDETERMINATION OF PATENT
Issue Date: September 28, 2020		:	TERM ADJUSTMENT 
Application No. 15/574,550			:	
Int’l Filing Date: May 18, 2016		:	  
Attorney Docket No. 55505.530		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on October 14, 2020, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from     0 days to 18 days.  The Office’s redetermination of the PTA indicates the correct PTA is 17 days.  

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 0 days on September 8, 2020.  The instant request seeking an adjustment of 18 days was filed on October 14, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 20 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
58 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  The sum of 20 days of 
A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap and 58 days of Applicant Delay is negative 38 days.  However, the PTA for a patent cannot be less than 0 days.  Therefore, the patent sets forth a PTA determination of 0 days.

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 2 days.  The request asserts the correct PTA is 18 days.

A Delay

The Office previously determined the period of A Delay is 20 days.  The Office has calculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 20 days.

B Delay

The Office previously determined the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the period of Applicant Delay consists of a single period of delay under 37 C.F.R. § 1.704(c)(10) in the amount of 58 days.  The request asserts the correct period of delay under 37 C.F.R. § 1.704(c)(10) is 2 days.

The following facts are relevant to the calculation of the period of delay under 37 C.F.R. 
§ 1.704(c)(10):

	(1)	The Office issued a Notice of Allowance on April 20, 2020;
	(2)	A request under 37 C.F.R. § 1.46(c) was filed on July 13, 2020; and
(3)	The Office issued a filing receipt including the new application information on July 15, 2020.

The version of 37 C.F.R. § 1.704(c)(10) applicable to the facts in this case states, with emphasis added,

[Upon] [s]ubmission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper; or
(ii) 	Four months[.]

The number of days beginning on the date the request under 37 C.F.R. § 1.46(c) was filed      (July 13, 2020) and ending on the date the filing receipt was issued (July 15, 2020) is 3 days.

In view of the prior discussion, the correct period of Applicant Delay is 3 days.

Conclusion

As previously discussed, the correct period of Applicant Delay is 3 days.  Therefore, the correct PTA is 17 days (20 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 3 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 17 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 17 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  				

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction